Montgomery, J.
The respondent was charged with the offense of obtaining a note of $3,000 from one Jacob Raquet by means of falsely accusing Raquet of being the father of an unborn child with which one Rosa Taylor was claimed to be pregnant, the respondent at the time knowing the accusation to be false. Numerous objections are taken to the proceedings, which will be first noticed.
It appears by the record that the same transaction upon which this information appears to have been based was made the basis for a prosecution of respondent and others for conspiracy. After a preliminary examination the respondent was held for trial, and an information filed against him. He gave bail for appearance, defaulted, and fled from the State. At this 'stage a nolle prosequi was entered in the conspiracy case, leave to file the present information was asked, and an information was,filed under section 11940, 3 Comp. Laws. A warrant of arrest was issued, signed by the clerk, tested in the name of the presiding judge. A warrant was also issued by the governor, empowering Edward G. Rust, who was sheriff, to receive the respondent from the proper authorities of Louisiana, and convey him to the State of Michigan, to be dealt with according to law. The sheriff made return to both warrants.
It is contended that the clerk had no authority to issue the warrant in this case. We do not find it necessary to determine this question, as the warrant of the governor was ample authority to authorize the sheriff to produce the respondent before the court in which the information was filed.
It was also contended — and a motion to quash was based on this ground — that the proceedings did not amount to due process of law, and that there was no such showing on oath as justified respondent’s arrest; citing section 26, *344art. 6, of the Constitution. We need not decide whether the filing of the information against a fugitive from justice under section 1194=0 would, in the absence of any sworn complaint or examination, be subject to the objection made. It is clear that an information is a sufficient basis for extradition. 2 Moore, Extradition, § 551; In re Hooper, 52 Wis. 699 (58 N. W. 741). Whether the affidavit annexed to the information is a sufficient compliance with section 26, art. 6, of the Constitution, may admit of more question. But in this case there was a basis in the sworn complaint upon which the respondent was originally apprehended for the filing of an information. So long as the information was based upon the same transaction, it need not charge the same precise offense named in the original warrant of arrest. Annis v. People, 13 Mich. 511; People v. Bechtel, 80 Mich. 623 (45 N. W. 582); People v. Oscar, 105 Mich. 704 (63 N. W. 971); People v. Pichette, 111 Mich. 461 (69 N. W. 739). The examination is not returned, and we must presume that it related to the same transaction, and warranted the filing of an information. The practice in the present case was that followed in People v. Kuhn, 67 Mich. 463 (35 N. W. 88). There was no error in the ruling of the circuit judge upon this question.
The motion to quash was based upon the further ground that the information failed to charge an offense. The precise point seems to be that the information fails to allege that the respondent was, or claimed to be, authorized to act as agent of Rosa Taylor. The information does allege, however, that a note payable to respondent ‘! or bearer ” was given by Raquet as the result of the false pretenses and fraud practiced upon him, and that it was represented to Raquet that said note would be and operate as a full satisfaction and settlement of any and all claims of the said Rosa Taylor, and that such representation was relied upon. It was sufficient.
It is also contended that, upon the whole record, a verdict should have been directed for the respondent. *345This contention rests upon the claim that the evidence fails to show that Raquet was deceived by the statement that Rosa Taylor was with child. The record does disclose that, on the trial of the conspiracy charges in which one Johnson was respondent, the witness denied having had connection with Rosa Taylor. This he attempted to explain on this trial. The reasonableness of this explanation was for the jury. At the most, the discrepancy affected the witness’ credibility.
Criticism is made of the charge. We think all the questions in the case were fairly covered in a connected charge, and the rights of the respondent fully protected.
The other points made have had full consideration, but are not thought to call for special mention. No error appears, and the conviction is affirmed.
The other Justices concurred.